Case: 08-50554     Document: 00511548135         Page: 1     Date Filed: 07/22/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 22, 2011
                                     No. 08-50554
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff–Appellee,

v.

ODDIS EUGENE PEOPLES,

                                                  Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 6:92-CR-64


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
        Oddis Eugene Peoples, federal prisoner #60163-080, has applied for leave
to proceed in forma pauperis (IFP) in this appeal from the district court’s order
granting his motion for a reduction of his sentence. The district court ordered
that the sentence be reduced to the statutory minimum sentence of 240 months
of imprisonment pursuant to recent amendments to the penalties applicable to
cocaine base offenses. Peoples cannot show that there is a non-frivolous issue
that the district court abused its discretion in failing to impose a sentence below

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 08-50554   Document: 00511548135    Page: 2   Date Filed: 07/22/2011

                                No. 08-50554

the statutory minimum. See United States v. Harper, 527 F.3d 396, 411 (5th Cir.
2008); see also Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983) (per
curiam). Leave to proceed IFP is DENIED, and the appeal is DISMISSED. See
5TH CIR. R. 42.2.




                                      2